Citation Nr: 1614057	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-16 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for depressive disorder with posttraumatic stress disorder (PTSD), prior to October 31, 2014.
 
2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), prior to October 31, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1980 to February 1983. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued the 30 percent disability evaluation for depressive disorder with PTSD.  In a subsequent April 2009 decision, the RO granted an increased 50 percent rating for PTSD from the date of receipt of the claim.

In July 2014, the Board considered the claim for increase, and inferred a claim for TDIU as part and parcel of that claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Both issues were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  During the processing of that remand, in November 2014, the AOJ granted a 100 percent schedular rating for PTSD from October 31, 2014.  This represents a full grant of the benefits sought on appeal from that date.  Prior to October 31, 2014, as the maximum benefit has not been granted and the Veteran has not expressed his satisfaction, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2013, the Veteran presented testimony in a hearing held before the undersigned via videoconference from the RO.  A copy of the transcript is associated with the claims folder.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for his service connected depressive disorder prior to October 31, 2014 and entitlement to TDIU prior to October 31, 2014.  After a careful review of the record, the Board finds that additional development is needed prior to deciding the issues.

A January 2011 admission report from the Wilkes-Barre VA Medical Center shows that the Veteran was hospitalized in January 2011 for a suicide attempt.  A review of the claim file shows that VA treatment records from June 2007 to April 2009 and April 2011 to April 2015 have been associated with the claim file.  However, no records from April 2009 to April 2011 are of record.  These records are relevant to both appellate issues, especially considering there is record of a hospitalization in January 2011.  On remand, these records should be obtained and associated with the claim file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claim file complete VA treatment records for the period of May 2009 to April 2011.  All efforts to obtain the records should be clearly documented in the claim file.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include referral of a claim for extraschedular TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service, if warranted.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




